Michigan Supreme Court
                                                                                 Lansing, Michigan
                                                        Chief Justice:        Justices:



Opinion                                                 Robert P. Young, Jr. Michael F. Cavanagh
                                                                             Marilyn Kelly
                                                                             Stephen J. Markman
                                                                             Diane M. Hathaway
                                                                             Mary Beth Kelly
                                                                             Brian K. Zahra

                                                               FILED DECEMBER 21, 2011

                             STATE OF MICHIGAN

                                     SUPREME COURT


 MONA LISA FRAZIER,

               Plaintiff-Appellee,

 v                                                               Nos. 142545, 142547

 ALLSTATE INSURANCE COMPANY,

               Defendant-Appellant.


 MEMORANDUM OPINION.
        At issue is whether defendant insurer is liable to plaintiff for personal protection

 insurance benefits under the no-fault act, MCL 500.3101 et seq. MCL 500.3105(1) sets

 forth the parameters of personal protection insurance coverage. It provides:

               Under personal protection insurance an insurer is liable to pay
        benefits for accidental bodily injury arising out of the ownership, operation,
        maintenance or use of a motor vehicle as a motor vehicle, subject to the
        provisions of this chapter. [MCL 500.3105(1).]

 The next section of the act, MCL 500.3106, explains when such liability attaches in the

 case of a parked vehicle:
              Accidental bodily injury does not arise out of the ownership,
       operation, maintenance, or use of a parked vehicle as a motor vehicle unless
       any of the following occur:

                                           * * *

              (b) . . . [T]he injury was a direct result of physical contact with
       equipment permanently mounted on the vehicle, while the equipment was
       being operated or used . . . .

              (c) . . . [T]he injury was sustained by a person while occupying,
       entering into, or alighting from the vehicle. [MCL 500.3106(1).]

MCL 500.3106(1) expressly delineates when “accidental bodily injury aris[es] out of the

ownership, operation, maintenance or use of a motor vehicle as a motor vehicle” if the

vehicle is parked. Therefore, in the case of a parked motor vehicle, a claimant must

demonstrate that his or her injury meets one of the requirements of MCL 500.3106(1)

because unless one of those requirements is met, the injury does not arise out of the use

of a vehicle as a motor vehicle, under MCL 500.3105(1). The question here is whether

plaintiff qualifies under the exceptions found in MCL 500.3106(1)(b) or (c).

       MCL 500.3106(1)(b) centers on the distinction between “equipment” and “the

vehicle.” “Equipment” is defined as “the articles, implements, etc., used or needed for a

specific purpose or activity,” while “vehicle” is defined as “any means in or by which

someone or something is carried or conveyed: a motor vehicle” or “a conveyance moving

on wheels, runners, or the like, as an automobile.” Random House Webster’s College

Dictionary (1997). Because all functioning vehicles must be composed of constituent

parts, no single article constitutes “the vehicle.” This reality creates the potential for the

definition of “equipment” to engulf that of “the vehicle.” However, the language of MCL



                                              2
500.3106(1)(b) forecloses this possibility by requiring that the “equipment” be “mounted

on the vehicle,” which indicates that the constituent parts of “the vehicle” itself are not

“equipment.”

       With respect to MCL 500.3106(1)(c), “alight” means “to dismount from a horse,

descend from a vehicle, etc.” or “to settle or stay after descending; come to rest.”

Random House Webster’s College Dictionary (1997). See also New Shorter Oxford

English Dictionary (defining “alight” as “to descend and settle; come to earth from the

air”).1 Moreover, that the injury must be sustained “while” alighting indicates that

“alighting” does not occur in a single moment but occurs as the result of a process. The

process begins when a person initiates the descent from a vehicle and is completed when

an individual has effectively “descend[ed] from a vehicle” and has “come to rest”—when

one has successfully transferred full control of one’s movement from reliance upon the

vehicle to one’s body.2 This is typically accomplished when “both feet are planted firmly




1
  Justice MARILYN KELLY’s dissent analogizes “entering” and “alighting,” concluding
that “[i]f opening a vehicle door is part of the entering process, it follows that closing a
door can be and usually is part of the alighting process.” Post at 6. However, “alighting”
is neither antonymous to “entering” nor synonymous with “exiting.” Therefore, even if
opening a door is part of the entering process, and even if it follows that closing a door is
part of the exiting process, it does not follow that closing a door is part of the alighting
process.
2
 Contrary to Justice MARILYN KELLY’s implication, the foregoing analysis of “alighting”
makes plain that merely placing one’s “feet outside the vehicle on the ground” does not
constitute a completion of the alighting process. Post at 5. Rather, to complete the
process, one must “successfully transfer[] full control of one’s movement from reliance
upon the vehicle to one’s body.”



                                             3
on the ground.” Krueger v Lumbermen’s Mut Cas Co, 112 Mich App 511, 515; 316

NW2d 474 (1982).3

       Based on the foregoing analysis, plaintiff is not entitled to benefits under the no-

fault act because her injury did not arise out of the use of a parked vehicle under MCL

500.3106(1). Plaintiff was injured when she slipped and fell on a patch of ice while

closing the passenger door of her vehicle. Plaintiff had placed a few personal items in the

passenger compartment via the passenger door, stood up, and stepped out of the way of

the door when she closed the door and fell. Insofar as she was in contact with the door of

the vehicle at the time of her injury, she was clearly in contact with the vehicle itself, not

with “equipment” mounted thereon. Therefore, her injury was not “a direct result of

physical contact with equipment permanently mounted on the vehicle . . . .”             MCL

500.3106(1)(b). Further, before her injury, plaintiff had been standing with both feet

planted firmly on the ground outside of the vehicle; she was entirely in control of her

body’s movement, and she was in no way reliant upon the vehicle itself. Therefore, she

was not in the process of “alighting from” the vehicle. MCL 500.3106(1)(c). At the time

of her injury, plaintiff had already alighted.

3
  Justice MARILYN KELLY’s dissent correctly points out that the Krueger panel declined
to provide “‘a complete definition’” of “alighting.” Post at 4, 5 n 6, quoting Krueger,
112 Mich App at 515. Krueger concluded that “an individual has not finished ‘alighting’
from a vehicle at least until both feet are planted firmly on the ground,” Krueger, 112
Mich App at 515, but this distinction supports the position of neither side here because it
only describes a necessary condition of “alighting,” without considering its sufficiency.
Further, as our analysis indicates, we define “alighting” without reference to Krueger and
adopt the language “planted firmly” simply to illustrate when “alighting” has typically
been accomplished.



                                                 4
       Because the circumstances of plaintiff’s injury are not included in any of the

exceptions enumerated in MCL 500.3106(1), defendant is not liable to pay benefits under

MCL 500.3105(1). Finally, because defendant did not owe benefits to plaintiff, its

refusal to pay them was not unreasonable, and plaintiff is not entitled to attorney fees

under MCL 500.3148(1). Moore v Secura Ins, 482 Mich 507, 526-527; 759 NW2d 833

(2008).

       We reverse the Court of Appeals’ judgment and remand this matter to the trial

court for further proceedings not inconsistent with this opinion.



                                                        Robert P. Young, Jr.
                                                        Stephen J. Markman
                                                        Mary Beth Kelly
                                                        Brian K. Zahra




                                             5
                             STATE OF MICHIGAN

                                     SUPREME COURT


MONA LISA FRAZIER,

               Plaintiff-Appellee,

v                                                           Nos. 142545, 142547

ALLSTATE INSURANCE COMPANY,

               Defendant-Appellant.


MARILYN KELLY, J. (dissenting).
        I dissent from the majority’s decision to reverse the judgment of the Court of

Appeals. In my view, plaintiff was “alighting” from her vehicle within the meaning of

MCL 500.3106(1)(c) when she was injured.          Thus, the trial court correctly denied

defendant’s motion for a directed verdict on this issue. Because the Court of Appeals

properly affirmed that decision, I would deny defendant’s application for leave to appeal.

        As correctly noted by the majority, the issue in this case is whether defendant is

liable to plaintiff for personal protection insurance benefits under the no-fault act.1 MCL

500.3105(1) provides that an insurer must pay its insured’s expenses incurred for

accidental injuries arising out of the ownership, operation, or use of a motor vehicle.

However, if injuries occur when a vehicle is parked, the insurer is liable in only three

situations: (1) when the vehicle was parked in such a way as to cause unreasonable risk of

the injury, (2) when the injury was a direct result of physical contact with equipment

1
    MCL 500.3101 et seq.
permanently mounted on the vehicle, or (3) when the injury was sustained while the

insured was occupying, entering into, or alighting from the vehicle.2

         In this case, there was sufficient evidence from which a reasonable juror could

conclude that plaintiff satisfied the second exception. A jury could have concluded that

plaintiff was alighting from her vehicle when she was injured. Evidence of this was

produced during the direct examination of plaintiff:

               Q. So you left your apartment, you headed to your car, then what
         happened?

               A. I opened up my passenger door to put my coffee mug, purse and
         work bag in there, stepped aside to close the car door and that’s when I fell.

                Q. What were you doing when you fell specifically?

                A. I was closing the car door.

                Q. Were you touching the car door?

                A. Absolutely.

                Q. Are you sure about that?

                A. Positive.

         Plaintiff also described her accident on cross-examination:

                Q. As you approached your car, what were you carrying?

                A. I was carrying a purse, coffee mug and a work bag.

                Q. Did you have your keys on you?

                A. Yes, I did.

                Q. What hand were your keys in?

2
    See MCL 500.3106(1)(a), (b), and (c).



                                                 2
      A. My left hand.

      Q. What did you do next?

      A. I opened the car door.

      Q. Which hand did you open the car door with?

      A. My right hand.

      Q. Then what did you do?

       A. I put my book bag, my purse and my coffe [sic] mug into my
vehicle.

      Q. At that point did you come back out of the vehicle?

      A. Yes, I did.

      Q. So you were completely out of the vehicle at that point?

      A. Yes.

      Q. Feet were on the ground?

      A. Yes, they were.

      Q. What happened next?

      A. I stepped out of the way—

      Q. When you say stepped out of the way, what do you mean?

      A. I stepped out of the way to give my door room to close.

       Q. So when you were positioned—where were you positioned along
the side of the car?

      A. Far enough away to shut my door.

      Q. Kind of right where the door would end up shutting? You know,
where the door meets the actual car, right at the end of the door?

       A. You know, a body’s length away from that. I didn’t want to shut
the door on myself.

                                  * * *


                                     3
                Q. So your shoulders—your back was to the car then, right?

                A. Exactly.

                Q. What hand did you shut your door with?

                A. My left hand.

                Q. So your back—the car is behind you, right?

                A. Correct.

                Q. You’re shutting the door with your left hand?

                A. Right.

                Q. Now, then what happened?

                A. Then I fell.

         In Krueger v Lumbermen’s Mut Cas Co,3 the Court of Appeals considered the

meaning of the statutory phrase “alighting from the vehicle” in MCL 500.3106(1)(c).

The Court noted that there is no statutory definition of the term “alighting” and that there

was no caselaw on point. It nonetheless concluded that, “[a]lthough it is unnecessary to

attempt a complete definition of the term at this time, we are convinced that an individual

has not finished ‘alighting’ from a vehicle at least until both feet are planted firmly on the

ground.”4

         The majority selectively quotes Krueger, claiming the case establishes that the

alighting process is typically finished when “‘both feet are planted firmly on the

ground.’”5 The majority then summarily concludes that because plaintiff’s feet were on

3
    Krueger v Lumbermen’s Mut Cas Co, 112 Mich App 511; 316 NW2d 474 (1982).
4
    Id. at 515 (emphasis added).
5
    Ante at ___, quoting Krueger, 112 Mich App at 515.



                                              4
the ground outside her vehicle, she had already completed the alighting process when she

fell.    Therefore, it reasons, her injuries do not fall within the scope of MCL

500.3106(1)(c).

        As noted, Krueger’s holding is not as straightforward as the majority posits.

Rather, a careful reading reveals that Krueger held that alighting from a vehicle extends

at least to the point at which a person has both feet on the ground. This is consistent with

the dictionary’s definition of “alight” as to “descend from a vehicle, etc.” and “to settle or

stay after descending; come to rest.”6

        It follows that alighting from a vehicle is a process that may or may not be

complete when a person has both feet on the ground.7 Indeed, as the Court of Appeals

noted, a person could be nearly completely inside a vehicle, yet have placed his or her

feet outside the vehicle on the ground. That person could not be said to have alighted.

Krueger’s holding makes perfect sense given that no temporal limitation on the alighting

process is found in the statutory language. And it is also consistent with the underlying

policy of the parked-motor-vehicle exclusion of MCL 500.3106(1): to ensure that an




6
    Random House Webster’s College Dictionary (2001).
7
  See also Burks v Kimbrough, unpublished opinion per curiam of the Court of Appeals,
issued August 4, 2009 (Docket No. 282229), p 3 (“[W]e decline [the defendant’s]
invitation to interpret Krueger as creating a bright-line rule precluding coverage under
[MCL 500.3106(1)(c)] whenever a claimant has ‘two feet . . . planted firmly on the
ground.’ As we have observed, this Court in Krueger expressly refrained from
‘attempt[ing] a complete definition’ of the term ‘alighting’ and explained only that the
process was incomplete ‘at least’ until both feet firmly contacted the ground.”).



                                              5
injury that is covered by the no-fault act involves the use of the parked motor vehicle as a

motor vehicle.8

          Similarly, in Hunt v Citizens Ins Co,9 the Court of Appeals recognized that an

individual may have both feet on the ground while in the process of entering—and, by

analogy, alighting from—a vehicle. The Court expressly held that an injury sustained

during that process may be compensable under the no-fault act.10 Likewise, in Teman v

Transamerica Ins Co,11 the Court of Appeals held that opening a vehicle door is part of

the process of entering a vehicle for purposes of MCL 500.3106(1)(c). If opening a

vehicle door is part of the entering process, it follows that closing a door can be and

usually is part of the alighting process.

          In this case, plaintiff testified that before she fell, she had partly entered her car to

place her mug, purse, and work bag inside. She was completing the act of alighting from

the car by shutting the door when she fell. It appears that plaintiff’s efforts to close her

car door caused her feet to slide out from underneath her on the icy parking lot. She

could not have completed the process of alighting from the vehicle and moved to the

driver’s side without closing the passenger door. If she had fallen while walking to the

driver’s side, it could not be said that she was hurt while entering or alighting from the

8
 See Putkamer v Transamerica Ins Corp of America, 454 Mich 626, 633; 563 NW2d 683
(1997).
9
    Hunt v Citizens Ins Co, 183 Mich App 660; 455 NW2d 384 (1990).
10
     Id. at 664.
11
   Teman v Transamerica Ins Co of Mich, 123 Mich App 262, 265; 333 NW2d 244
(1983).



                                                  6
vehicle. By contrast, opening or closing the car door is a function of entering or alighting

from the vehicle.

       There was sufficient evidence for the jury to have concluded as it did that plaintiff

was alighting from her vehicle when she was injured and that she is entitled to no-fault

benefits. The majority misreads and ignores the long-established precedent of Krueger

and its progeny when it concludes that the alighting process is complete whenever a

person’s feet are on the ground.

       For these reasons, I dissent from the decision to reverse the judgment of the Court

of Appeals and would deny defendant’s application for leave to appeal.


                                                        Marilyn Kelly
                                                        Michael F. Cavanagh




                                             7
                            STATE OF MICHIGAN

                                   SUPREME COURT


MONA LISA FRAZIER,

             Plaintiff-Appellee,

v                                                           No. 142545, 142547

ALLSTATE INSURANCE COMPANY,

             Defendant-Appellant.



HATHAWAY, J. (dissenting).
      Leave to appeal was not granted in this case. Rather, oral argument on defendant’s

application for leave to appeal was heard in order to determine whether this Court should

grant leave to appeal, deny leave to appeal, or take other peremptory action. Having

heard oral argument, I would deny leave to appeal because I am not persuaded that this

Court should take any further action in this unique, fact-specific case that should have no

precedential value.


                                                       Diane M. Hathaway